                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION


ROBERTA SLAAEN and
JULIE HOAGLAN,
on behalf of themselves and
all others similarly situated
                                                            Case No.: 18-cv-1562
               Plaintiffs,

       v.

SENIOR LIFESTYLE CORPORATION, et al.

               Defendants


               JOINT MOTION FOR FINAL APPROVAL OF SETTLEMENT


       Plaintiffs, Roberta Slaaen and Julie Hoaglan, on behalf of themselves and all others

similarly-situated, and Defendants, Senior Lifestyle Corporation and SL Greenfield, LLC, jointly

move this Court for final approval of the settlement in this matter in accordance with the parties’

fully executed “Settlement Agreement and Release.” (ECF No. 75-1.)

       Accordingly, the parties request that the Court:

       1.      Approve the parties’ settlement as fair, reasonable, and adequate pursuant to Fed.

R. Civ. P. 23(e);

       2.      Approve the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act;

       3.      Approve the settlement payments to the Settlement Class;

       4.      Instruct Defendants’ counsel to provide Plaintiffs’ counsel with settlement checks

for the Settlement Class within twenty-one calendar (21) days of this Order;




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 1 of 13 Document 83
       5.      Instruct Plaintiffs’ counsel to send the settlement checks and settlement

correspondence (in a form that is substantially similar to that which is attached to the parties’

settlement agreement as Exhibits 2, 3, and 4) to the Settlement Class via U.S. Mail within ten

calendar (10) days of Plaintiffs’ counsel receipt of the settlement checks from Defendants’

counsel;

       6.      Instruct that the Settlement Class has one hundred eighty (180) days to negotiate

or cash their individual settlement checks, otherwise the individual settlement checks and

amounts will revert to and be retained by Defendants;

       7.      Instruct that any Settlement Class member who negotiates or cashes their

settlement checks is bound by the settlement;

       8.      Grant Plaintiffs’ counsel’s unopposed Motion for Approval of Attorneys’ Fees

and Costs, (Docket #84), and approve Plaintiffs’ counsel’s requested attorneys’ fees and costs in

the amount of $302,492.14;

       9.      Grant Plaintiffs’ unopposed Motion for Approval of Plaintiffs’ Service Awards,

(Docket #90), and approve Service Payments in the amounts of $7,500.00 to Plaintiff Roberta

Slaaen and $7,500.00 to Plaintiff Julie Hoaglan; and

       10.     Dismiss this case on the merits with prejudice.

             SETTLEMENT BACKGROUND, NOTICE, AND PARTICIPATION

       On December 31, 2019, the parties filed their Joint Motion for Preliminary Approval of

Settlement, (ECF No. 75), and their fully executed “Settlement Agreement and Release.” (ECF

No. 75-1.)




           Case 2:18-cv-01562-JPS Filed 03/24/20 Page 2 of 13 Document 83
       For settlement purposes only, the parties sought certification of a collective under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), for all individuals who have already opted-

in to this case, defined as follows (hereinafter the “FLSA Collective”):

               All current and former hourly-paid, non-exempt individuals employed by
               Defendants at any one of SLC’s affiliated Senior Living Communities in
               the United States between October 3, 2015 and October 3, 2018 who
               received non-discretionary remuneration that was not included in their
               regular rate(s) of pay for overtime compensation purposes in workweeks
               when said employees worked in excess of forty (40) hours during the
               representative time period for which the nondiscretionary remuneration
               covered.

(ECF No. 75; ECF No. 37-1.)

       For settlement purposes only, the parties also sought certification of a class under

Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01

et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and Wis. Admin.

Code § DWD 272.001 et seq. (the “WWPCL”) and Fed. R. Civ. P. 23 (“Rule 23”), defined as

follows (hereinafter, the “Rule 23 Class”):

               All current and former hourly-paid, non-exempt individuals working for
               Defendants in the State of Wisconsin within the two (2) years prior to this
               action’s filing who worked more than forty (40) hours in a workweek and
               who received non-discretionary compensation, such as bonuses,
               commissions, incentives, and/or other monetary rewards, that was not
               included in the regular rate for overtime compensation.

(ECF No. 75; ECF No. 75-1, ¶ 1.)

       On January 3, 2020, this Court preliminarily approved the parties’ settlement. (ECF No.

79.) Among other things, the Court:

       (1) Preliminarily approved the Settlement Agreement as a fair, reasonable, and
           adequate resolution of a bona-fide dispute under the FLSA and the WWPCL;

       (2) Appointed, for settlement purposes only, Plaintiffs’ Counsel, Walcheske &
           Luzi, LLC, as Class Counsel for the FLSA Collective and Rule 23 Class;




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 3 of 13 Document 83
(3) Appointed, for settlement purposes only, Plaintiffs, Roberta Slaaen and Julie
    Hoaglan, as the Class Representatives for the FLSA Collective and Rule 23
    Class;

(4) Approved the parties’ “Notice of Class Action Settlement” sent to members of
    the Rule 23 Class in a form that is substantially similar to that which is
    attached to the Settlement Agreement as Exhibit 1;

(5) Approved the distribution method of the “Notice of Class Action Settlement”
    sent to members of the Rule 23 Class as the best notice practicable under the
    circumstances, consistent with due process, and as valid and sufficient notice
    in accordance with applicable law, (ECF No. 75-1, ¶ 2; ECF No. 78, ¶ 19);

(6) Ordered that Class Counsel send the “Notice of Class Action Settlement” to
    members of the Rule 23 Class no later than ten (10) calendar days after the
    Court’s preliminary approval of the Settlement Agreement, (ECF No. 75-1, ¶
    17);

(7) Ordered that members of the Rule 23 Class have thirty (30) calendar days
    after the date of the mailing of the “Notice of Class Action Settlement” to opt-
    out of the Rule 23 Class (hereinafter the “Notice Period”), (ECF No. 75-1, ¶
    17);

(8) Ordered that within seven (7) calendar days of the end of the Notice Period,
    Class Counsel provide to Defendants’ counsel the name, address, telephone
    number, and employee identification number of each individual who opts-out of
    the Rule 23 class, (ECF No. 75-1, ¶ 2);

(9) Approved the parties’ settlement correspondence that will be sent to members
    of the FLSA Collective and members of Rule 23 Class who do not opt-out of
    the Settlement Agreement (hereinafter the “Settlement Class”) after final
    approval of the Settlement Agreement in a form that is substantially similar to
    that which is attached to the Settlement Agreement as Exhibits 2, 3, and 4; and

(10) Approved the distribution method of the settlement correspondence that
    will be sent to members of the Settlement Class as the best notice practicable
    under the circumstances, consistent with due process, and as valid and
    sufficient notice in accordance with applicable law, (ECF No. 75-1, ¶ 2; ECF
    No. 78, ¶ 19).

The Court has scheduled a Fairness Hearing for April 8, 2020. (ECF No. 79.)




 Case 2:18-cv-01562-JPS Filed 03/24/20 Page 4 of 13 Document 83
       On January 13, 2020, Plaintiffs’ counsel sent the “Notice of Class Action Settlement” via

U.S. Mail to members of the Rule 23 Class. (Declaration of Scott S. Luzi (“Luzi Decl.”), ¶ 23.)

Rule 23 Class members had thirty (30) calendar days after January 13, 2020 – or until February

12, 2020 – to opt-out of the Rule 23 Class (hereinafter simply, the “Rule 23 Notice Period”). (Id)

By the end of the Rule 23 Notice Period, only two individuals chose to opt-out of the Rule 23

Class. (Id.) Within seven (7) calendar days of the end of the Rule 23 Notice Period, Plaintiffs’

counsel provide to Defendants’ counsel the name, address, telephone number, and employee

identification number of the two individuals who opted-out of the Rule 23 Class. (Id.) To date,

counsel for the parties have not received any objections to the settlement and are unaware of any

opposition to the settlement. (Id. at ¶ 26.)

       In total: there are a total of eighty-three (83) individuals who are Rule 23 Class members

and who also opted-in to the FLSA collective; there are a total of two hundred and ninety-three

(293) individuals who opted-in to the FLSA collective only; and there are a total of eight

hundred and twenty-five (825) individuals who comprise the Rule 23 Class (inclusive of the

eighty-three (83) individuals who are Rule 23 Class members and who also opted-in to the FLSA

collective), including nineteen (19) Director-level positions and eight hundred and six (806) non-

Director-level positions. (ECF No. 75-1, ¶ 5 and Exhibit 5; Luzi Decl., ¶ 25.) One of individuals

who chose to opt-out of the Rule 23 Class was a Director-level position, and the other individual

who chose to opt-out of the Rule 23 Class was a non-Director-level position. (Luzi Decl., ¶ 23.)

Thus, a total of one thousand one hundred and eighteen (1,118) individuals comprise the

Settlement Class in this case: the individuals who opted-in to the FLSA Collective and the

individuals who did not opt-out of the Rule 23 Class. (ECF No. 75-1, ¶ 2.)




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 5 of 13 Document 83
                             SETTLEMENT CALCULATIONS

       Defendants have agreed to pay a total monetary amount of $440,000.00 to members of

Settlement Class, inclusive of Plaintiffs’ counsel’s requested attorneys’ fees and costs in the

amount of $302,492.14, and Plaintiffs’ requested service payments, totaling $15,000.00. (ECF

No. 75-1, ¶¶ 5-6.)

       Thus, a monetary settlement fund of approximately $122,507.86 remains for the

Settlement Class. Specifically, the settlement fund to the Settlement Class will be divided as

follows:

       (1) Individuals who comprise both the FLSA collective and Rule 23 Class will be

allocated with monetary amounts that fairly and accurately represent their individual and actual

overtime damages owed for the three-year statutory period under the FLSA, for a total monetary

amount of $12,255.35. (ECF No. 75-1, ¶ 5.) The individual monetary amounts are listed in

Exhibit 5 of the parties’ “Settlement Agreement and Release” filed with this Court. (ECF No. 75-

1.)

       (2) Individuals who have opted-in to the case and who comprise the FLSA collective only

will be allocated monetary amounts that fairly and accurately represent their individual and

actual overtime damages owed for the two-year statutory period under the FLSA, in addition to a

monetary amount representative of pre-judgment interest, for a total monetary amount of

$39,860.03. (ECF No. 75-1, ¶ 5.) The individual monetary amounts are listed in Exhibit 5 of the

parties’ “Settlement Agreement and Release” filed with this Court. (ECF No. 75-1.)

       (3) Individuals who comprise only the Rule 23 Class will be allocated with monetary

amounts that fairly and accurately represent their individual and actual overtime damages owed

for the two-year statutory period under the WWPCL, for a total monetary amount of $69,573.84




           Case 2:18-cv-01562-JPS Filed 03/24/20 Page 6 of 13 Document 83
– $14,250.00 to nineteen (19) Director-level positions and $55,323.84 to eight hundred and six

(806) non-Director-level positions. (ECF No. 75-1, ¶ 5.) The monetary amounts are listed in

Exhibit 5 of the parties’ “Settlement Agreement and Release” filed with this Court. (ECF No. 75-

1.) (Luzi Decl., ¶¶ 23-25.)

       Thus, upon approval by this Court, Defendants will pay a monetary settlement fund of

approximately $121,689.22 to the Settlement Class, in addition to Plaintiffs’ counsel’s requested

attorneys’ fees and costs in the amount of $302,492.14, and Plaintiffs’ requested service

payments, totaling $15,000.00. (Luzi Decl., ¶¶ 20, 24.)

            REMAINING PROCEDURE TO CONCLUDE THIS LITIGATION

       Upon final approval of the parties’ settlement by this Court, Defendants’ counsel will

provide Plaintiffs’ counsel with settlement checks for the Settlement Class within twenty-one

calendar (21) days of the Court’s Order entry. (ECF No. 75-1, ¶ 5.) Once Plaintiffs’ counsel

receives the settlement checks from Defendants’ counsel, Plaintiffs’ counsel will send the

settlement checks and settlement correspondence (in a form that is substantially similar to that

which is attached to the parties’ settlement agreement as Exhibits 2, 3, and 4) to the Settlement

Class via U.S. Mail as soon as practicable, but no later than ten calendar (10) days thereafter.

(Luzi Decl., ¶ 21.) Settlement Class members will have one hundred eighty (180) days to

negotiate or cash their individual settlement checks (otherwise the individual settlement checks

and amounts will revert to and be retained by Defendants), and any Settlement Class member

who negotiates or cashes their settlement checks is bound by the terms of the parties’ settlement.

(ECF No. 75-1, ¶ 5.)




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 7 of 13 Document 83
                                          ARGUMENT

I.     FINAL SETTLEMENT APPROVAL STANDARD

       Resolution of class action litigation by settlement is favored. Isby v. Bayh, 75 F.3d 1191,

1996 (7th Cir. 1996). Employees can bargain, waive, or modify their rights under the FLSA if

the court approves of the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute over alleged violations of the FLSA, and the Court enters the settlement as a stipulated

judgment. Lynn’s Food Store, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

       Similarly, the Court may approve of the settlement of a Fed. R. Civ. P. 23 class action if:

(1) the individual class members are afforded a new opportunity to request exclusion from the

settlement; (2) a hearing has been conducted; and (3) the court finds that the settlement is fair,

reasonable, and adequate. Fed. R. Civ. P. 23(e).

       In making this determination, the court “must weigh the probabilities of victory or defeat

as indicated by the legal or factual situation presented and determine whether the compromise,

taken as a whole, is in the best interests” of the class/collective members. United Founders Life

Ins. Co. v. Consumers National Life Ins. Co., 447 F.2d 647, 655 (7th Cir. 1971) (internal

quotations omitted). The Seventh Circuit considers other factors when determining whether a

proposed class action settlement is fair, adequate, and reasonable, such as: (a) the strength of the

plaintiff’s case, weighed against the settlement offer; (b) the complexity, length, and expense of

further litigation; (c) the presence or absence of collusion between the parties; (d) the opinion of

competent counsel; (e) the reaction of class members to the proposal; and (f) the stage of

proceedings and discovery completed. Armstrong v. Bd. of Sch. Dirs. of the City of Milwaukee,

616 F.2d 305, 314 (7th Cir. 1980), overruled on other grounds by Felzen v. Andreas, 134 F.3d

873, 875 (7th Cir. 1998), aff’d sub nom. California Pub. Employees’ Ret. Sys. v. Felzen, 525 U.S.




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 8 of 13 Document 83
315 (1999)).

II.    FINAL SETTLEMENT APPROVAL IS APPROPRIATE IN THIS CASE

       This case involves a bona fide dispute over whether Defendants violated the FLSA and

the WWPCL as alleged by Plaintiffs, including disputes on joint employer, liability, class and

collective certification, and damages. The ultimate resolution of this matter was reached during

almost three (3) full months of arms-length settlement negotiations between counsel for the

parties between approximately September 2019 and December 2019. (Luzi Decl., ¶¶ 17-18.)

During this time, counsel for the parties communicated and engaged in substantive discussions

and debates with each other regarding legal authority relevant to Plaintiffs’ cause(s) of action and

Defendants’ defenses, and discussed the monetary and non-monetary terms and conditions of

settlement, as well as the timelines, processes, and procedures of settlement. (Id.) The result of

those negotiations has resulted in the parties’ finalized and fully-executed Settlement Agreement.

(ECF No. 75-1.)

       Throughout the litigation of the case, the parties thoroughly investigated and analyzed

Plaintiffs’ claims against Defendants under the FLSA and the WWPCL. (Luzi Decl., ¶¶ 14-18.)

While Plaintiffs maintain a strong belief in their positions on liability, class and collective

treatment, and damages, they also recognize the weaknesses and potential issues on which they

would be required to prevail if the case proceeded to trial, including establishing that Senior

Lifestyle Corporation is a joint employer, that the bonuses and other compensation were

nondiscretionary and thus would be included in overtime compensation, that the nationwide

collective actually are similarly situated for purposes of final certification, that Defendants did

not act in good faith, and that Defendants willfully violated the FLSA and the WWPCL of a

three-year statute of limitations to apply. Failure to succeed on any of these issues would likely




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 9 of 13 Document 83
result in material adverse effects on Plaintiffs’ claims, if not bar recovery in total. (Id. at ¶ 17.)

        Considering the number of issues faced, Plaintiffs recognized that the prospect of

expeditious resolution outweighed the continued time, effort, expense, and risk of litigation for

both parties, including the substantial and almost immediate prospect of additional and continued

depositions, document review and production, and the filing of certification, de-certification, and

dispositive motions. (Id. at ¶ 17.)

        Further, the time and investment in continued litigation would be substantial. The parties

were preparing to embark on nationwide depositions immediately before settlement that would

have required significant investment from all parties and their counsel before dispositive motions

and trial. Even if Plaintiffs were to prevail at trial, there is still the prospect that Defendants

would appeal any number of the issues mentioned and only further delay any recovery for

Plaintiffs. (Id. at ¶ 17.)

        Ultimately, Plaintiffs’ counsel believes that this is an excellent result for Plaintiffs and the

Settlement Class in that the Settlement Class will receive monetary amounts that fairly and

accurately represent their individual and actual overtime damages owed for the two-year

statutory period under the WWPCL and/or for the three-year statutory period under the FLSA.

(ECF No. 75-1, ¶ 5; Luzi Decl., ¶ 24.) Thus, the overall balance supports approval of settlement.

See, e.g., Synfuel Techs., Inc. v. DHL Express (USA), Inc. 463 F.3d 646, 653 (7th Cir. 2006).

        The settlement will provide Plaintiffs and the Settlement Class with a significant recovery

while eliminating the risks and costs both Plaintiffs and Defendants would bear if this litigation

continued to a decision on the merits. (Luzi Decl., ¶ 17.) To date, counsel for the parties have not

received any objections to the settlement and are unaware of any opposition to the settlement.

(Id. at ¶ 26.)




         Case 2:18-cv-01562-JPS Filed 03/24/20 Page 10 of 13 Document 83
III.   PLAINTIFFS’ SERVICE PAYMENTS                       AND     PLAINTIFFS’        COUNSEL’S
       ATTORNEYS’ FEES AND COSTS

       The Seventh Circuit has recognized that, in appropriate cases, class representatives may

be entitled to incentive awards or service payments. See Spicer v. Chi. Bd. Options Exch., 844 F.

Supp. 1226, 1267 (N.D. Ill. 1993) (citing In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 571 (7th Cir.

1992)). The amount of the award or payment can reflect the extent to which the class has

benefitted from the plaintiff’s efforts to protect the interests of the class and the amount of time

and effort expended. See Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998).

       Further, attorneys’ fees and costs are recoverable under the FLSA, 29 U.S.C. § 216(b),

and under the WWPCL, Wis. Stat. §109.03(6). As a result of this litigation and in furtherance of

its resolution, the parties’ settlement provides Plaintiffs’ counsel attorneys’ fees and costs in an

amount not to exceed $302,492.14. (ECF No. 75-1, ¶ 6.) This total amount is representative of

(and actually less than) Plaintiffs’ counsel’s actual hourly rates, multiplied by the hours

expended litigating and resolving this matter, including costs, to date and through the Fairness

Hearing and the ultimate resolution of this matter. (Luzi Decl., ¶ 21.)

       In anticipation of the Fairness Hearing in this matter and in support of these awards and

payments, Plaintiffs’ counsel has filed a Motion for Approval of Attorneys’ Fees and Costs in the

total amount of $302,492.14. (ECF No. 84), and Plaintiffs have filed a Motion for Approval of

Plaintiffs’ Service Awards in the total amount of $15,000.00, (ECF No. 90.) Defendants have

agreed not to oppose these Motions. (ECF No. 75-1, ¶ 6.)




        Case 2:18-cv-01562-JPS Filed 03/24/20 Page 11 of 13 Document 83
                                         CONCLUSION

       For all of the reasons above, the parties respectfully request that this Court:

       1.       Approve the parties’ settlement as fair, reasonable, and adequate pursuant to Fed.

R. Civ. P. 23(e);

       2.       Approve the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act;

       3.       Approve the settlement payments to the Settlement Class;

       4.       Instruct Defendants’ counsel to provide Plaintiffs’ counsel with settlement checks

for the Settlement Class within twenty-one calendar (21) days of this Order;

       5.       Instruct Plaintiffs’ counsel to send the settlement checks and settlement

correspondence (in a form that is substantially similar to that which is attached to the parties’

settlement agreement as Exhibits 2, 3, and 4) to the Settlement Class via U.S. Mail within ten

calendar (10) days of Plaintiffs’ counsel receipt of the settlement checks from Defendants’

counsel;

       6.       Instruct that the Settlement Class has one hundred eighty (180) days to negotiate

or cash their individual settlement checks, otherwise the individual settlement checks and

amounts will revert to and be retained by Defendants;

       7.       Instruct that any Settlement Class member who negotiates or cashes their

settlement checks is bound by the settlement;

       8.       Grant Plaintiffs’ counsel’s unopposed Motion for Approval of Attorneys’ Fees

and Costs, (Docket #84), and approve Plaintiffs’ counsel’s requested attorneys’ fees and costs in

the amount of $302,492.14;




           Case 2:18-cv-01562-JPS Filed 03/24/20 Page 12 of 13 Document 83
       9.      Grant Plaintiffs’ unopposed Motion for Approval of Plaintiffs’ Service Awards,

(Docket #90), and approve Service Payments in the amounts of $7,500.00 to Plaintiff Roberta

Slaaen and $7,500.00 to Plaintiff Julie Hoaglan; and

       10.     Dismiss this case on the merits with prejudice.

                       Dated this 24th day of March, 2020

        s/ Scott S. Luzi                                 s/ Alexander M. Baggio________
James A. Walcheske, SBN 1065635                        Mark T. Berhow, MN SBN 031450X
Scott S. Luzi, SBN 1067405                             Alexander M. Baggio, MN SBN 0389912
David M. Potteiger, SBN 1067009
WALCHESKE & LUZI, LLC                                  HINSHAW & CULBERTSON LLP
15850 W. Bluemound Road, Suite 304                     333 South Seventh Street, Suite 2000
Brookfield, Wisconsin 53005                            Minneapolis, Minnesota 55402
Telephone: (262) 780-1953                              Telephone: (612) 333-3434
E-mail: jwalcheske@walcheskeluzi.com                   E-mail: mberhow@hinshawlaw.com
E-mail: sluzi@walcheskeluzi.com                        E-mail: abaggio@hinshawlaw.com
E-mail: dpotteiger@walcheskeluzi.com

Attorneys for Plaintiffs                               Attorneys for Defendants




        Case 2:18-cv-01562-JPS Filed 03/24/20 Page 13 of 13 Document 83
